t c no united_states tax_court taiyo hawaii company ltd petitioner v commissioner of internal revenue respondent docket no filed date p a foreign_corporation wholly owned by a foreign conglomerate was engaged in real_estate activity in hawaii p borrowed funds from foreign banks and also received advances from its parent and a related foreign_corporation interest on bank borrowing was paid and interest on advances from related corporations was accrued and not paid p reported the interest as deductible after an audit examination respondent determined that the accrued but unpaid interest was subject_to the excess_interest tax provided for in sec_884 i r c p although reporting the advances from related corporations as debt now claims that they were in substance equity p also contends that the accrued and unpaid interest is not deductible due to sec_267 i r c and therefore sec_884 should not apply finally if it is concluded that sec_884 applies p argues that certain of its property did not qualify as part of the base for computing the excess_interest tax held the advances were debt and p is subject_to the sec_884 excess_interest tax provisions held further sec_884 and regulations interpreted--excess interest tax provisions apply held further the questioned assets are includable in the excess_interest tax computation michael rosenthal and thomas e busch for petitioner jonathan j ono for respondent gerber judge for the taxable years ended date and respondent determined deficiencies in petitioner's federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent also determined an dollar_figure addition_to_tax under sec_6651 for the issues for our consideration are whether petitioner is liable for excess_interest tax under sec_884 for and if petitioner is liable for the excess_interest tax whether certain assets should be included in the taxable base and whether petitioner is liable under sec_6651 for failure to timely file a return for all taxable years shown in this opinion although expressed simply as years refer to taxable years ended sept of the referenced year unless otherwise indicated section references are to the internal_revenue_code in effect for the period under consideration rule references are to this court's rules_of_practice and procedure findings of fact3 at the time its petition was filed petitioner taiyo hawaii co ltd taiyo hawaii had its principal_place_of_business in honolulu hawaii petitioner was a japanese corporation engaged in real_estate activity in hawaii petitioner was incorporated on date with its outstanding capital stock held by taiyo fudosan kogyo co fudosan a japanese corporation pursuant to an date merger agreement fudosan transferred its hawaiian assets to petitioner and its japanese assets to another related company fudosan and another japanese corporation were merged into the seiyo corp seiyo a japanese corporation as of date as part of the merger seiyo acquired and retained throughout the years in issue petitioner's issued and outstanding capital stock seiyo was part of the real_estate and tourism group of a japanese conglomerate seibu saison group on date petitioner's assets included cash certain receivables a condominium in waikiki hawaii a percent interest in a hawaiian partnership t-3 wailea joint_venture and certain unimproved real_property on the island of hawaii the hawaiian realty had been held by petitioner since having been acquired by fudosan between and one the parties’ stipulation of facts and the attached exhibits are incorporated by this reference portion of the realty was known as the ginter property and the other as the gomes property petitioner initially continued fudosan's lead and sought to develop the realty an architect was retained to prepare development plans that were submitted to the local county planning commission responsible for land development petitioner proposed that the ginter property which was zoned for single- family residences be subdivided into big_number and big_number square- foot residential lots with houses subsequently petitioner commissioned a feasibility study concerning development of a or 18-hole golf course in proximity with the ginter subdivision petitioner sought to develop the gomes property into approximately subdivided residential units and a botanical garden prior to the taxable years before the court petitioner encountered significant impediments that ultimately proved fatal to its development plans on several occasions the county of hawaii proposed the construction of a major highway through the ginter property which would have provided the necessary access for development the proposed highway was never constructed also the gomes property was located in a flood plain and substantial drainage work would have been required prior to further development petitioner determined that the cost several millions of dollars to improve the ginter and gomes properties was too large to warrant development petitioner did not receive any revenue from either the gomes or ginter properties during the years at issue petitioner did not advertise the properties for sale and no bona_fide purchase offers were received until on date an unrelated company towne development of hawaii inc made an offer to purchase and did eventually purchase the ginter and gomes properties the purchase_price was to be approximately dollar_figure million a possible cloud on the title however caused the price to be reduced to dollar_figure million with respect to the joint_venture t-3 wailea partnership petitioner owned a 50-percent interest and was also the managing partner the joint_venture owned approximately acres of land immediately above wailea hawaii in petitioner liquidated its interest in the t-3 wailea partnership in exchange for a dollar_figure distribution resulting in a dollar_figure profit sometime in petitioner acquired a 50-percent interest in pines plaza associates a hawaiian general_partnership engaged in real_property construction petitioner utilized certain portions of advances from seiyo and taiyo development co taiyo development to develop the pines plaza project petitioner obtained financing from unrelated financial institutions including mitsubishi trust banking mitsubishi trust bank of tokyo and dai-ichi bank in order to conduct its real_property business activity in hawaii petitioner also received advances from its parent_corporation seiyo as well as another related company taiyo development a japanese corporation the advances received from seiyo and taiyo development were reflected on petitioner's books records and tax returns as payables to affiliates these advances were utilized for working_capital to develop projects to pay outstanding debts owed to financial institutions and to exploit maintain and hold the ginter and gomes properties during the taxable_year taiyo development made advances to petitioner which were not evidenced by promissory notes or other written instruments although the records in which the advances were shown did not expressly reflect a stated rate of interest seiyo had instructed petitioner to accrue interest at a certain rate on its books at the end of the and fiscal years petitioner had outstanding bank loans with third-party banks in the aggregate amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively during the period under consideration petitioner paid down several of the loans due to third-party banks the loans were evidenced by promissory notes executed by petitioner during the taxable years and seiyo and taiyo development advanced the following amounts to petitioner year seiyo taiyo development dollar_figure big_number big_number dollar_figure --- --- the advances were not evidenced by promissory notes had no fixed maturity_date and were unsecured the advances were not repaid during the years in issue during the years and petitioner repaid approximately dollar_figure million and dollar_figure of the related_party debt respectively there was no stated rate of interest and no interest was paid_by petitioner on the advances seiyo and taiyo development did not demand payment or take legal action against petitioner regarding the advances at the end of the and fiscal years petitioner's outstanding liabilities including advances from seiyo and taiyo development bank indebtedness and miscellaneous liabilities and the tax basis of its assets were as follows fiscal_year ended outstanding total_tax basis sept liabilities of assets dollar_figure big_number dollar_figure big_number as of date the outstanding advances including principal and accrued interest totaled dollar_figure on its federal_income_tax returns petitioner generally reported that it was engaged in real_estate development and property investment and real_estate investment and development on its and tax returns petitioner reported land development costs of dollar_figure dollar_figure and dollar_figure respectively petitioner on originally filed returns claimed the following amounts of interest as deductions related to its effectively_connected_income eci from the conduct_of_a_trade_or_business in the united_states fiscal_year ended interest deducted dollar_figure big_number big_number on its original income_tax returns for the taxable years through petitioner reported that it had no excess_interest tax_liability by means of the following reported information fiscal_year ended excess_interest computed designated as n a dollar_figure - dollar_figure none dollar_figure - dollar_figure none petitioner for the years through withheld and paid tax to respondent in an amount equivalent to percent of the interest_paid to third-party foreign banks mitsubishi trust and bank of tokyo in accordance with the applicable 10-percent withholding rate under the united states-japan income_tax treaty the treaty as follows fiscal_year ended sept interest_paid tax withheld dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on or about date petitioner filed amended and federal_income_tax returns on the amended returns petitioner claimed deductions for interest_expense related to its eci from the conduct_of_a_trade_or_business in the united_states as follows fiscal_year ended sept interest deducted dollar_figure big_number big_number on amended returns petitioner reported the sum of its assets and liabilities as follows fiscal_year ended net liabilities sept over asset sec_1 dollar_figure big_number big_number 1these amounts were derived from schedule l of petitioner's amended federal_income_tax returns petitioner's amended returns for and reflected its net_income or loss prior to the deduction for interest_expense and gain_or_loss on its eci without considering net_operating_loss deductions as follows fiscal_year ended sept interest deduction1 net_income or loss prior to gain_or_loss on eci dollar_figure big_number big_number dollar_figure big_number big_number 1petitioner on its first and second amended returns reported the same net_loss prior to the deduction for interest_expense as had been reported on its original return in connection with the amended returns petitioner filed a statement entitled elections under sec_1_884-1 and sec_1_884-4 seeking to reduce its liabilities and interest_expenses as follows fiscal_year ended liability reduction expense reduction dollar_figure big_number big_number dollar_figure big_number big_number interest precipitated by respondent's audit examination petitioner's accountant kent k tsukamoto tsukamoto a certified_public_accountant requested that the seiyo office in japan provide copies of promissory notes for the through advances the employees of seiyo initially did not understand why tsukamoto requested copies of promissory notes evidencing the advances as loans ultimately tsukamoto received a japanese language document from seiyo along with an english translation entitled confirmation acknowledgment the document was dated date and signed by the presidents of seiyo and petitioner it reflects petitioner as the borrower and seiyo as the lender as follows loan date loan amount yen interest rate big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment short-term prime rate of payment conditions payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority payment of principal is the priority tsukamoto was not aware of some of the advances listed in the aforementioned document no copies of individual promissory notes evidencing the advances were received on date petitioner's balance_sheet reflected an outstanding loan of dollar_figure as well as accrued interest of dollar_figure shown as payable to seiyo patrick kubota kubota petitioner's treasurer and project manager from through was responsible for petitioner's accounting and financial records kubota was one of four individuals who operated and managed petitioner he worked with michio ito a representative of seiyo who supervised petitioner's hawaiian operation seiyo through ito instructed kubota with regard to the advances to accrue certain interest amounts on petitioner's books_and_records kubota had difficulty differentiating petitioner's real_estate development from its real_estate investment activity overall kubota believed that petitioner would not have had sufficient funds to pay its bank debt and develop its properties as well as maintain and hold the ginter and gomes properties if it had not obtained the advances from seiyo kubota also believed that petitioner was willing at any point to sell the ginter and gomes properties provided that a bona_fide offer was received kubota thought that the advances from seiyo and taiyo development to petitioner were not considered a priority item for repayment petitioner's accountant tsukamoto included the advances from seiyo and taiyo development as liabilities on schedule l of petitioner's federal_income_tax returns in tsukamoto's professional judgment petitioner did not have the financial ability to pay interest and amortize principal on the advances the advances to petitioner from seiyo and taiyo development enabled it to make payments on principal and interest to third- party banks without the advances petitioner would not have been able to conduct its real_estate development activities as well as maintaining and holding the ginter and gomes properties from through petitioner did not elect under sec_882 to treat any of its income from real_estate activity as effectively connected with a u s trade_or_business opinion the primary controversy concerns whether petitioner is liable for the excess_interest tax pursuant to sec_884 sec_884 here considered by this court for the first time was enacted to create parity between foreign_corporations that choose to operate in branch form and those that choose to operate through a domestic subsidiary in the united_states see h conf rept vol ii at ii-646 to ii- 1986_3_cb_1 staff of joint comm this subsection is part of the statutory provisions referred to as the branch_tax regime although included in subsec f of sec_884 the branch_tax regime is a self-contained group of provisions intended to achieve parity between branch operations and domestic subsidiaries of foreign_corporations the application of these provisions is complicated due to their complexity lack of specific definitions and reliance on internal_revenue_code concepts that do not necessarily comport with the sec_884 structure artificial bases are used to reach parity and certain distinctions made in other portions of income_taxation are ignored for purposes of the branch_tax laws these attributes have made our analysis more difficult on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print to achieve that result three distinct taxes may be imposed sec_884 imposes a tax on earnings_of a u s trade_or_business deemed to be repatriated by a foreign_corporation sec_884 treats certain interest_paid by the u s trade_or_business of a foreign_corporation referred to as branch interest as if it were paid_by a domestic_corporation this is accomplished by subjecting the interest to withholding under sec_881 and sec_1442 as if it were u s -source income paid to a foreign_person_or_entity finally sec_884 imposes a tax on excess_interest to the extent the interest_deduction allocable to the u s trade_or_business in computing its taxable eci as provided for in sec_1_882-5 income_tax regs exceeds the branch interest of sec_884 the excess_interest is treated as if it were paid to the foreign_corporation by a wholly owned domestic_corporation the three taxes to achieve parity are in addition to any_tax under sec_882 on income of a foreign_corporation engaged_in_a_trade_or_business_within_the_united_states that is effectively connected with the conduct of the trade_or_business in the united_states effectively_connected_income eci is a term of art defined in sec_864 eci includes certain types of foreign_source_income earned by a foreign_corporation sec_882 allows certain deductions and credits for eci and the net_income is subject_to tax conversely income that is not effectively connected with the conduct_of_a_trade_or_business in the united_states is subject_to u s taxation at a flat rate of percent unless a different amount is provided for in an income_tax treaty sec_881 on the last day of the foreign corporation's taxable_year and subject_to tax under sec_881 the excess_interest tax the controversy here concerns the excess_interest provisions the excess_interest tax ties in with the withholding provisions of sec_884 the withholding on interest_paid to foreign persons or entities is a means of collecting tax on the interest recipient whereas the excess_interest tax of sec_884 is imposed on the foreign_branch payor the interest_deduction allocable to the branch is determined by a formula provided in sec_1_882-5 income_tax regs and is an apportionable amount of eci which is used as the base the amount of interest deductible for purposes of the branch_tax law is therefore derived in a theoretical fashion7 to complete the statutory configuration designed to achieve parity between a foreign_branch and a domestic subsidiary of a foreign parent here petitioner a japanese corporation wholly owned by another japanese corporation obtained funding from unrelated banks and also from related corporations its parent and another related corporation petitioner paid interest on the loans from unrelated banks also petitioner accrued interest without making any payments on the funds obtained from the affiliated the amount derived is not necessarily equivalent to the amount of interest actually paid_or_accrued instead the deductible amount of interest pursuant to sec_1_882-5 income_tax regs is an amount prescribed to achieve parity companies on its forms 1120f u s income_tax return of a foreign_corporation petitioner reported interest_paid by a u s trade_or_business branch interest under sec_884 to include the accrued amounts in connection with the funding from related foreign sources petitioner did not withhold any amount under sec_884 and sec_1442 with respect to the accrued interest but did withhold with respect to the interest_paid to the unrelated banks respondent following the audit examination of petitioner determined that the accrued interest to related entities did not qualify as branch interest and instead constituted excess_interest within the meaning of sec_884 after respondent determined that there was an excess_interest tax_liability petitioner attempted to fashion a solution for relief that would also avoid any additional tax to petitioner or its parent the branch_tax law contains various provisions designed to permit alternatives to the tax under sec_884 and to enable a taxpayer to choose which provision of that section applies the relief provisions include elections that for example would permit shifting the tax burden from sec_884 to sec_882 as eci or from excess_interest tax to branch interest_withholding sec_884 to a none of the approaches provide the tax relief that petitioner seeks petitioner has also proposed several alternative approaches under which it is seeking both to avoid the excess_interest tax under sec_884 and in the process to avoid bearing the tax burden of another provision of the branch profit tax regime in that connection petitioner did not make an election under sec_1_884-4t b temporary income_tax regs finalized in as sec_1_884-4 income_tax regs fed reg date to treat the accrued interest as paid in the year of accrual thereby relieving itself of the potential for excess_interest tax_liability the election by a foreign_corporation must be made with its income_tax return its amended income_tax return or a separate written notice to the commissioner of internal revenue none of which was done in this case see sec_1_884-4t b iii temporary income_tax regs supra finalized as sec_1_884-4 income_tax regs after respondent's audit began petitioner filed amended forms 1120f for the years under consideration seeking to eliminate any excess_interest by attempting an election to reduce the affected liabilities under sec_1_884-1 income_tax regs finally after filing the petition in this case if petitioner had made that election it would have been binding for all years and petitioner would then have been subject_to a 10-percent withholding obligation under art of the u s -japan income_tax treaty the treaty convention for the avoidance of double_taxation date u s -japan art u s t part i under the treaty the withholding under sec_1442 is reduced from to percent petitioner posed two additional alternative arguments in support of its allegation that respondent's excess_interest tax_determination is in error petitioner contends that the advances from related entities were equity rather than debt and as a second alternative that sec_267 prevents the application of the excess_interest tax because the deduction for its interest obligations to the related entities is prohibited if we do not accept petitioner's primary arguments petitioner also argues that generally the excess_interest tax violates the nondiscrimination_clause of the treaty and or certain properties held by petitioner were not u s trade_or_business assets for purposes of calculating the excess_interest tax debt vs equity--we first address petitioner's contention that the advances in question were equity rather than debt petitioner taking the position ordinarily advanced by respondent argues that there is no deductible_interest based on statutory sec_385 and case law concerning the debt versus equity issue if the advances are not debt for federal_income_tax purposes as petitioner contends there could be no deductible_interest expense on the advances and no liability for the excess_interest tax imposed by sec_884 conversely respondent argues that the debt versus equity issue should be decided in favor of debt rather than equity respondent however raises the threshold question of whether petitioner should be allowed to disavow the form of the transaction which was cast as debt in this regard respondent agrees that if we find the advances were equity and not debt the matter would be resolved in petitioner's favor petitioner bears the burden_of_proof rule a 290_us_111 if we find that the transaction was cast as debt then it would be more difficult for petitioner to disavow the form and successfully show that the advances were equity in substance respondent contends that prior to the audit petitioner treated the advances for financial purposes and tax reporting as loans or debt petitioner counters that irrespective of the labels originally attached to the advances they were in substance capital contributions petitioner argues that it is entitled to disavow the form of its transaction taxpayers are free to structure their transactions in a manner that will result in their owing the least amount of tax possible however the supreme court observed in commissioner v in support of its argument petitioner cites 85_tc_1005 63_tc_790 30_tc_1273 lds inc v commissioner tcmemo_1986_293 inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir national alfalfa dehydrating milling co 417_us_134 that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not citations omitted see also 284_f2d_322 2d cir affg 32_tc_1297 taxpayers have however been permitted to assert substance over form in situations where their tax reporting and other actions have shown an honest and consistent respect for the substance of a transaction fnma v commissioner 90_tc_405 citing 87_tc_1417 affd 896_f2d_580 d c cir petitioner has for all purposes treated the advances as loans and was instructed by its parent_corporation to accrue interest under those circumstances we reject petitioner's approach of testing its own choice of form with traditional debt versus equity considerations such as the absence of a fixed payment schedule maturity dates enforcement or formal debt instrumentsdollar_figure we are likewise unpersuaded by petitioner's petitioner for example relies on the following line of cases 827_f2d_1409 9th cir 398_f2d_694 3d cir 74_tc_476 nestle holdings inc v commissioner tcmemo_1995_441 green leaf continued accountant's tsukamoto's after-the-fact testimony that in retrospect he should have considered the advances as equity and reported them as such on petitioner's tax returns petitioner's approach does not show that the substance of the advances was not loans it merely illustrates that the parties to the transactions did not follow all of the formalities that might be considered probative that the advances were debt rather than equity in that regard petitioner has not shown that the form of the transaction did not comport with its substance we must take into consideration here the fact that both petitioner and its parent were corporations formed under the laws of japan and that they are foreign entities conducting business in the united_states additionally when the home_office foreign parent corporation's office was asked for evidence of the indebtedness it provided a foreign language document which was translated to reflect the title confirmation acknowledgment and contained a list of advances and dates made with respect to each advance the document indicates that payment of principal is the priority and that the rate of payment is short-term prime these descriptive terms are indicative of debt and interest rather than equity or capital continued ventures inc v commissioner tcmemo_1995_155 accordingly we hold that petitioner has not carried its burden of showing that the substance of the transaction was different from its form 87_tc_1046 63_tc_149 citing 264_f2d_305 2d cir affg 29_tc_129 estate of durkin v commissioner tcmemo_1992_325 supplemented by 99_tc_561 see also estate of corbett v commissioner tcmemo_1996_255 consistent with our holding the court_of_appeals for the ninth circuit the circuit in which this case would be appealable has held in certain instances that taxpayers may not cast a transaction in one form file returns consistent with that form and then argue for an alternative_tax treatment after their returns are audited see 677_f2d_1328 9th cir affg 72_tc_1027 583_f2d_443 9th cir a taxpayer is estopped from later denying the status he claimed on his tax returns affg 65_tc_197 571_f2d_1092 9th cir revg tcmemo_1975_14 in re steen 509_f2d_1398 n 9th cir 457_f2d_1 ndollar_figure 3d cir affg 54_tc_1691 in its tax and financial reporting and other actions petitioner has not demonstrated an honest and consistent respect for what it now contends was the substance of the transaction 756_f2d_569 7th cir 294_f2d_750 5th cir revg and remanding 31_tc_918 fnma v commissioner supra pincite having decided that petitioner is bound by the form of the transaction and that for purposes of sec_884 the advances in issue were debt as opposed to equity we now consider petitioner's alternate arguments because the accrued interest has not been paid to the related_party petitioner contends that sec_267 prevents its deduction petitioner argues that interest must be deductible for the excess_interest tax to apply petitioner's proposed deductibility requirement-- sec_267 generally limits the deductibility of interest by the payor until it is included in the related payee's gross_income sec_267 empowers the secretary to promulgate regulations to apply the matching provisions of sec_267 to include instances where the payee is a foreign_person entity in particular petitioner relies on sec_1 a - b income_tax regsdollar_figure petitioner argues that sec_11 petitioner acknowledges and we note that the regulation relied upon was published date in t d 1993_1_cb_28 a date subsequent to the years under consideration petitioner however points out that the commissioner had published the essence of that interpretation in notice_89_84 1989_2_cb_402 for taxable years beginning after date f b does not authorize the deduction of interest it merely provides the extent to which interest is allowable as a deduction in the sec_882 computation of eci petitioner theorizes that we must look to sec_163 for the deduction and in turn the sec_267 limitations would then apply respondent does not comment about or analyze whether petitioner's sec_267 argument is correctdollar_figure instead respondent argues that petitioner's proposed deductibility requirement is irrelevant because sec_884 applies even if the interest is not deductible the excess_interest tax statutory language in its present form does not support petitioner's position that deductibility of interest on debt to related creditors is a prerequisite to the application of the excess_interest tax sec_884 as enacted in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and amended by the small_business job protection act of act publaw_104_188 sec f 110_stat_1755 provides sec_884 treatment of interest allocable to effectively_connected_income -- in general --in the case of a foreign_corporation engaged in a trade_or_business in the united_states or we do not decide here whether sec_267 is applicable under the circumstances found in this case due to our ultimate conclusion it is unnecessary to decide which if any limitation may have existed with regard to the deductibility of the interest in question having gross_income treated as effectively connected with the conduct_of_a_trade_or_business in the united_states for purposes of this subtitle-- a any interest_paid by such trade_or_business in the united_states shall be treated as if it were paid_by a domestic_corporation and b to the extent the amount of interest allowable as a deduction under sec_882 in computing the effectively_connected_taxable_income of such foreign_corporation exceeds the interest described in subparagraph a to the extent that the allocable_interest exceeds the interest described in subparagraph a such foreign_corporation shall be liable for tax under sec_881 in the same manner as if such excess were interest_paid to such foreign_corporation by a wholly owned domestic_corporation on the last day of such foreign corporation's taxable_year to the extent provided by regulations subparagraph a shall not apply to interest in excess of the amounts reasonably expected to be allocable_interest reasonably expected to be deductible under sec_882 in computing the effectively_connected_taxable_income of such foreign_corporation emphasized language added and stricken language removed by the act effective retroactively to all tax years beginning after date on the basis of the stricken portions of the above-quoted statutory language petitioner argues that the interest had to be deductible before the excess_interest tax could applydollar_figure the above-emphasized retroactive amendments effective for the taxable years in controversy however obviate any ambiguity that may have existed in the language that has been retroactively stricken most unfortuitously for petitioner the statute in question was retroactively amended subsequent to the trial of this matter and during the briefing pattern of the parties from the statutory version see act sec f a iii 110_stat_1879 amending sec_884 retroactively for tax_year beginning after date the report of the house ways_and_means_committee accompanying the act makes it clear that the retroactive amendments were intended to address an argument similar to that made by petitioner in this case in explaining the provision the report contains the statement that the bill provides that the branch_level_interest_tax on interest not actually paid_by the branch applies to any interest which is allocable to income which is effectively connected with the conduct_of_a_trade_or_business in the united_states h rept pincite by way of comparison the house report also states regarding the withholding of tax from payments by a u s subsidiary to its foreign parent that the small_business job protection act of act publaw_104_188 110_stat_1755 was intended to clarify rather than change the branch profit tax provision even in the context of sec_884 as enacted by the tax_reform_act_of_1986 tra_'86 publaw_99_514 100_stat_2085 and prior to amendment by the act we think that petitioner's argument would not be persuasive the house conference_report in connection with the tra_'86 clearly undermines petitioner's position by demarcating between interest allocated to a foreign corporation's u s branch under sec_1_882-5 income_tax regs and interest actually paid_by the branch see h conf rept vol ii at ii- 1986_3_cb_1 in addition the general explanation of tra_'86 appears to be consistent with respondent's interpretation of the applicability of the excess_interest tax see staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print in the case of a u s subsidiary of a foreign parent_corporation the withholding_tax applies without regard to whether the interest payment is currently deductible by the u s subsidiary for example deductions for interest may be delayed or denied under sec_163 sec_263 sec_263a sec_266 sec_267 or sec_469 but it is still subject or not subject_to_withholding when paid without regard to the operation of those provisions these provisions are effective as if they were made by the tax_reform_act_of_1986 id pincite we are persuaded that in enacting and retroactively amending sec_884 congress did not intend to allow the principles of sec_267 to preempt the parity between u s branches and subsidiaries of foreign_corporations that the excess_interest tax was designed and intended to accomplish accordingly we hold that interest_expense allocable to the eci of a branch of a foreign_corporation is taken into account for purposes of sec_884 even if the interest is rendered nondeductible by sec_267 we reject petitioner's contention that the deductibility of the interest is a prerequisite for inclusion in the calculation of a foreign corporation's excess_interest tax_liability under sec_884 and we find that petitioner is subject_to the excess_interest tax provisionsdollar_figure our conclusion is further reinforced by commentators who generally have supported the proposition that the actual deductibility is not a prerequisite for the application of the excess_interest tax see blessing markwardt 909-2d tax continued petitioner's untimely treaty discrimination argument-- alternatively if we find the excess_interest provisions applicable then petitioner argues that sec_884 violates article vii nondiscrimination of the treaty the antidiscrimination argument was raised for the first time in petitioner's reply brief the final brief in a seriatim briefing pattern following respondent's answering and petitioner's opening briefs although petitioner fashions its argument as though it were in response to respondent's arguments made on brief we find that this position or argument was to the court's knowledge not raised by petitioner prior to trial and it was not raised during trial or in petitioner's opening brief thus respondent was not afforded an opportunity to address petitioner's position petitioner points out that the commissioner in notice_89_80 1989_2_cb_394 articulated the position that the excess_interest tax provisions do not violate nondiscrimination provisions of several income_tax treaties including the one with japan to which the united_states is a party we find petitioner's attempt to raise this argument to be untimelydollar_figure continued management branch_profits_tax a-33 petitioner made the generalized argument that as a japanese corporation it would be treated less favorably because it is subject_to more burdensome taxes than a similarly continued are the ginter and gomes properties to be included in the computation of the excess_interest tax --next petitioner contends that the related-party debt and resulting interest connected with the ginter and gomes properties should not be included in the base used to compute the excess_interest tax petitioner's argument concerns the computation of the excess_interest tax provided by sec_884 under those provisions excess_interest is computed by subtracting interest_paid by the u s branch branch interest from the amount of interest allocable to eci under sec_1_882-5 income_tax regs sec_1_882-5 income_tax regs provides a three-step process for determining the amount of interest allocable to eci the first step determines which assets are u s connected by ascertaining which assets generate eci from the conduct_of_a_trade_or_business in the united_states sec_1_882-5 continued situated domestic_corporation in addition petitioner contends that sec_1_884-1 income_tax regs violates the nondiscrimination_clause petitioner has not made any specific arguments showing any particular discrimination for example petitioner has not shown or argued that there was no income against which excess_interest could be applied or that the tax on excess_interest exceeds petitioner's potential tax_benefit from eci petitioner using the discrimination argument as a stalking horse contends that by providing a taxpayer with the ability to reduce its u s -connected liabilities under sec_1_884-1 income_tax regs without any limitation there would be no conflict with the nondiscrimination_clause herein in general terms petitioner's loosely formulated discrimination argument is contrary to the purposes underlying sec_884 and without specificity or support income_tax regs in the second step the amount of u s - connected liabilities is determined based on a fixed or actual ratio the latter is the ratio of the foreign corporation's worldwide liabilities to its worldwide assets sec_1_882-5 income_tax regs in the third step the u s -connected liabilities are multiplied by an appropriate interest rate to arrive at the interest_expense allocable to ecidollar_figure sec_1_882-5 income_tax regs the branch interest is subtracted from the interest so allocable to eci to determine the excess_interest the parties disagree over the application of the three-step process in particular whether the ginter and gomes properties are step assets assets that produce income effectively connected with the conduct of a u s trade_or_business sec_1_882-5 income_tax regs was amended for taxable years beginning on or after date amended sec_1_882-5 income_tax regs retains the three-step process for allocation of interest_expense to eci but relies on sec_1_884-1 income_tax regs for the definition of a step u s asset sec_1_884-1 income_tax regs provides that an asset is a u s asset if all income produced by the asset on the determination_date is eci and all gain from the disposition of the asset would be eci if the asset were disposed of on the determination_date and the disposition produced gain as an example of real_property which is not connected to a u s business the regulation describes a u s condominium apartment owned by the foreign_corporation which would not produce eci if sold see sec_1_884-1 example income_tax regs in connection with the resolution of the step controversy we also address the validity and effect of petitioner's attempted retroactive liability election under sec_1_884-1 income_tax regs sec_1_884-1 income_tax regs provides an election under which a foreign_corporation may reduce its u s -connected liabilities the effect of the election is to decrease the amount of interest_expense allocated to eci and consequently decrease the amount of excess interestdollar_figure on its original returns petitioner computed the interest allocable to eci based on all assets including the ginter and gomes properties as step assets in step petitioner's u s -connected liabilities were reported as equal to its worldwide liabilities finally in step petitioner treated all of its worldwide liabilities including the advances from its parent and another related corporation as shown on the books of its u s trade_or_business on the original returns sec_1_884-1 income_tax regs containing the election for reducing the amount of excess_interest was promulgated in after the years in issue but before petitioner filed amended returns for those years the temporary regulations under sec_884 that existed during the years in issue did not provide for a similar election respondent does not argue that petitioner should not be permitted to retroactively apply the regulatory election to the years in issue treating this as a concession by respondent for purposes of this case we do not make any decision regarding the validity of retroactive application of the sec_1_884-4 income_tax regs election to years prior to the year in which the regulation was promulgated petitioner's interest_expense allocable to eci equaled all of its interest including the amounts paid to third-party banks and the amounts accrued in connection with the advances from related parties after respondent began the audit and raised the excess_interest tax issue petitioner in an attempt to eliminate any excess_interest tax_liability filed amended returns attempting to elect to reduce its liabilities under sec_1_884-1 income_tax regs in this regard respondent points out that a foreign_corporation may elect to reduce its u_s_liabilities by an amount that does not exceed the excess of u s -connected liabilities determined under sec_1_882-5 income_tax regs over the liabilities shown on the books of the u s trade_or_business determined under either sec_1_882-5 or ii respondent concedes that prior to the amendment generally sec_1_882-5 income_tax regs does not define with particularity the meaning of u s -connected liabilities that are shown on the books with this background respondent argues that petitioner's attempted election has no effect because the liabilities shown on the books of its u s trade_or_business equaled its u s - connected liabilities in other words respondent contends that petitioner must have some liabilities that were not shown on the books of a u s trade_or_business in order to make the election citing sec_1_884-1 income_tax regs we agree with respondent that petitioner has not shown the requisite circumstances for a liability reduction as required by sec_1_884-1 income_tax regs now we consider petitioner's argument that the ginter and gomes properties should not be included in the step asset category if petitioner is correct that the two properties do not belong in the step category the amount of petitioner's liabilities subjected to the excess_interest provisions and the amount of the excess_interest tax would be reduced the question we must decide is whether unimproved real_property which is not currently being developed is a step asset to be included in step the asset must produce or be able to produce eci with the conduct of a u s trade_or_business sec_1_882-5 income_tax regs sec_864 governs the determination of whether an asset generates eci if a foreign_corporation is engaged in a u s trade_or_business income from u s sources is generally placed into one or the other of two categories pursuant to sec_864 and to determine whether the income is effectively connected with a u s trade_or_business sec_864 applies to fixed or determinable annual or periodic_income and to gains from the sale of capital assets to determine whether such gain or income is eci sec_864 provides two tests whether the income is derived from assets used in or held for use in the conduct of the u s trade_or_business asset_use_test and whether the activities of the trade_or_business were a material factor in the realization of the income business_activities_test sec_864 and b all other u s -source income besides fixed or determinable annual or periodic_income and capital_gains is treated as effectively connected with the conduct of the taxpayer's u s trade_or_business regardless of whether an actual connection exists sec_864 petitioner contends that the ginter and gomes properties are capital assets that produce passive_income rather than eci from a u s trade_or_business petitioner's argument assumes that the sale of the ginter and gomes properties would not produce eci under either the asset use or business_activities_test of sec_864 respondent contends that the ginter and gomes properties are step assets as petitioner had reported them on its original forms 1120f respondent maintains that the ginter and gomes properties are ordinary_income assets and would nevertheless produce eci under sec_864 respondent also contends that even if the ginter and gomes properties are capital assets their sale would produce eci under sec_864 as discussed below we find that the ginter and gomes properties are ordinary_income assets and produce eci under sec_864 the branch_tax law conceptually encompasses income which could be characterized either as ordinary or capital in nature and both capital and ordinary assets may produce eci thus the ginter and gomes properties even if held as capital assets could generate eci for the ginter and gomes properties to generate eci under sec_864 or petitioner must be engaged_in_a_trade_or_business_within_the_united_states petitioner contends that with respect to the ginter and gomes properties it was not engaged in a trade_or_business in the united_states petitioner relies on 46_bta_197 where it was held that without more the mere ownership of u s real_property quiescent receipt of income therefrom and customary acts incidental to ownership is not the carrying on of a u s trade_or_business conversely where a taxpayer buys and sells real_property collects rents pays operating_expenses taxes and mortgage interest makes alterations and repairs employs labor purchases materials and makes contracts over a period of years there is obvious evidence of a u s trade_or_business 113_f2d_718 2d cir see also 34_tc_894 active_management of rental property on a regular and continuous basis is a u s trade_or_business affd 229_f2d_623 3d cir 30_tc_26 20_tc_151 affd 221_f2d_227 9th cir in neill v commissioner supra the taxpayer did not participate in the management operation or maintenance of the real_property other than collecting the rents which her agent in the united_states sent her we find petitioner's reliance on neill as it relates to petitioner's business_purpose and generally to its business activity to be inapposite petitioner was engaged in the business of real_property development and was formed for the purpose of acquiring managing developing and selling real_property in hawaii petitioner argues that a person engaged in the business of real_property development may also hold real_property for passive purposes in that connection petitioner contends that the ginter and gomes properties were not used in a u s trade_or_business and do not generate eci see sec_1_882-5 income_tax regs we disagree although there was no sale or disposition of the properties during the years in issue petitioner's real_estate activities were not those of a passive investor a taxpayer may hold real_property primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business and at the same time hold other real_property for investment purposes 54_tc_1278 35_tc_1 tollis v commissioner tcmemo_1993_63 affd without published opinion 46_f3d_1132 6th cir planned communities inc v commissioner tcmemo_1980_555 additionally a capital_asset may be used in a trade_or_business but here petitioner argues that the assets were held for passive investment purposes although the primary purpose for which a taxpayer holds property may change it is the primary purpose for which the property is held at the time of sale that usually determines its tax treatment 89_tc_467 68_tc_1 however we may consider events over the course of the ownership to determine the primary purpose for which the property is held at the time of sale 615_f2d_171 5th cir whether property is held primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business is a question of fact that is to be determined on a case-by-case basis 619_f2d_1150 6th cir 97_tc_308 petitioner's predecessor fudosan acquired the ginter and gomes properties between and with the express intention of developing and selling them as residential properties fudosan obtained a change in the zoning classification from agricultural or unplanned to single or multifamily residential due to a series of mergers in petitioner as a successor_in_interest became the owner of the properties generally petitioner continued with the approach begun by fudosan and sought to develop the properties until it was subsequently ascertained that development costs would be insuperable petitioner maintained the zoning conditions and paid certain fees with respect to the properties petitioner held these properties as undeveloped land and derived no revenue from them during the taxable years in issue on its federal_income_tax returns petitioner described its activity as real_estate development and property investment and real_estate investment and development in its and returns petitioner reported dollar_figure dollar_figure and dollar_figure respectively in land development costs the significant real_property items other than the condominium in waikiki were the ginter and gomes properties petitioner consistently reported on its returns that the costs of carrying the ginter and gomes properties were related to its business as a developer of land there is no question that the ginter and gomes properties were originally intended for development and that regular business activity was pursued to that end development plans were drafted and submitted to the planning commission in hawaii an architect was retained to prepare plans for the proposed subdivisions the possibility of developing a golf course in connection with the proposed gomes subdivision was studied at some point however it appears that petitioner became aware that it was not financially feasible to continue the development although petitioner originally intended the ginter and gomes properties to be developed impediments to development such as drainage zoning and lack of accessibility intermittently stalled development plans these factors impeded development and ultimately made development a financial impossibility from petitioner's point of view no efforts were made to sell the property during the years in issue a bona_fide offer and sale occurred during years after the last tax_year under consideration generally courts view frequent sales that generate substantial income as tending to show that property was held_for_sale rather than investment suburban realty co v united_states supra pincite 526_f2d_409 5th cir on the other hand less frequent sales resulting in large profits tend to show that property was held for investment 960_f2d_526 5th cir revg tcmemo_1990_296 we hold that the ginter and gomes properties are step assets includable in the computation of the excess_interest tax petitioner's trade_or_business consisted of real_estate activity in hawaii it acquired undertook to develop and held properties including the ginter and gomes properties for sale to customers in the ordinary course of its real_estate development business we cannot make the type of distinction petitioner makes between the ginter and gomes properties and the other properties held by petitioner petitioner's sales activity was generally sporadic and occurred in large amounts in the millions of dollars the sales occurring in the years under consideration were no different from the ginter and gomes sale in although petitioner decided that further development was not warranted the ginter and gomes properties were held_for_sale and were sold to the first bona_fide offeror sec_6651 addition_to_tax respondent also determined that petitioner is liable for an addition_to_tax for under sec_6651 for its failure_to_file a timely return sec_6651 imposes an addition_to_tax of percent of the tax due for each month a return is delinquent not to exceed percent the addition does not apply if the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6651 petitioner filed its return past its due_date and has failed to show that its failure_to_file a timely return was due to reasonable_cause and not due to willful neglect we find that petitioner is liable for the addition_to_tax under sec_6651 for decision will be entered for respondent
